DETAILED ACTION
Status of Claims
This action is in reply to the response and amendments filed on 13 April 2022. As of the date of this communication no Information Disclosure Statement (IDS) has been filed on behalf of this case. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 7, 13, and 17 have been amended.
Claims 2, 14, and 18 are cancelled.
Claims 3-6, 8-12, 15-16, and 19-20 are original / previously presented.
Claims 1, 3-13, 15-17, and 19-20 are currently pending and have been examined.

Response to Arguments
Regarding the previous objection of claims 1, 13, and 17, the Applicant has successfully amended the claims, and accordingly the objections are rescinded.
Regarding the previous 35 USC 112(a) rejection of claims 1, 3-13, 15-17, and 19-20, the Applicant has successfully amended the claims, and accordingly the rejection is rescinded.
Regarding the previous 35 USC 112(b) rejection of claim 7, the Applicant has successfully amended the claim, and accordingly the rejection is rescinded.
Regarding the Applicant’s arguments filed regarding the previous 35 USC 101 rejection of claims 1, 3-13, 15-17, and 19-20 have been considered but they are not persuasive.
Applicant argues the claims are eligible because “Applicant’s claims do not recite one of the patent-ineligible methods of organizing human activity or any mental process ‘on their own per-se’” (Remarks pg. 13).  Examiner disagrees. There are limitations within the claims that represent both organizing human activities and mental processes.  First, the limitations of identifying a first order for delivery, transmitting a first request, receiving a first response, determining a first driver, generating driver data, assigning the first driver, determining a delivery status, determining whether the first driver has arrived, transmitting a cancellation, selecting a subsequent driver, transmitting and assigning an adjusted first request, displaying the delivery status, selecting and transmitting driver assignments / cancellations, and displaying tracking information are methods of organizing human activities (e.g. fundamental economic principles or practices, mitigating risk; commercial interactions, business relations; managing personal behavior or relationships or interactions between people, following rules or instructions).  For instance, the claims are similar to a delivery manager coordinating and managing the driver assigned for a delivery pickup, coordinating the delivery with a first driver at a first price, monitoring drivers and delivery order status, cancelling the driver assignment with the first driver when the first driver has not arrived at the pickup before a designated time, coordinating the delivery with a second driver at a second price, and updating involved parties (e.g. verbally / phone / written instructions). Other than reciting generic computer components, such as a computing device, non-transitory computer readable medium, at least one processor, first associate device, second associate device, graphical  interface, application, and icons nothing in these claim limitations preclude the steps from practically being performed by a person / people. Next, the limitations of identifying at least a first order, determining a first driver, generating driver data, assigning the first driver, determining a delivery status, determining whether the first driver has arrived, selecting a subsequent driver, assigning an adjusted first request, and selecting driver assignments as drafted are processes that, under its/their broadest reasonable interpretation, cover performance of the limitations in the mind (i.e. mental processes) such as evaluations and judgments. Other than reciting a computing device, non-transitory computer readable medium, at least one processor, a subsequent associate device, graphical user interface, and icons, nothing in the claim elements preclude these steps from practically being performed in the mind, or in the mind with the assistance of pen and paper. Hence, there are limitations that represent both organizing human activities and mental processes represented in the claims, and thus an abstract idea is recited in Step 2A Prong One.  Examiner also notes that activities between person and a computer can fall within “certain methrods of organizing human activity” (MPEP 2106.04(a)(2)(II)) and claims that require a computer may still recite a mental process (MPEP 2106.04(a)(2) III C). Therefore, a claim can still recite an abstract idea when involving computer hardware. This argument is not persuasive.
Applicant argues the claims are eligible and do not recite one of the patent ineligible methods of organizing human activity or any mental process because the claims recite “a database; a communications network; a computing device communicatively coupled to the database and the communications network,… transmit, to a first associate device via the communications network, a first request… the timeslot, the first associate device including a transceiver to communicate via the communications network; receive, from the first associate device via the communications network, a first response…; generate driver data…; store the driver data within the database; receive, from the first associate device via the communications network, location data…; transmit, to the first associate device via the communications network, a cancellation message…; transmit and assign, to the subsequent associate device via the communications network, an adjusted first request…; display, on a graphical user interface of the computing device via an application, the delivery status, the application including user-selectable icons for a user to select and transmit driver assignments, driver cancellations, and display tracking information of the first associate device and the subsequent associate device” (Remarks pg. 13-14).  Examiner disagrees. The claims still recite abstract concepts of organizing human activities and mental processes. First, note that the recitation of generic computer components (e.g. database, computing device, communications network, first associate device, graphical user interface, application, icons, subsequent associate device) in a claim does not preclude that claim from reciting an abstract idea.  The computer elements here are each recited at a high level of detail and evaluated in Step 2A Prong 2 and Step 2B and either (1) represent mere instructions to implement the abstract idea on a computer or merely use computers as a tool, (2) add insignificant extra-solution activity to the judicial exception (e.g. storing the driver data, receiving the location data), or (3) generally link the use of the judicial exception to a technological environment or field of use (e.g. networked computers).  Second, there are argued limitations above that contribute to the abstract idea aside from the generic computer elements that amount to applying the judicial exception on computers and using computers as a tool. For example, transmitting a first request for deliveries, receiving a response accepting the request, and generating driver data are commercial interactions, business relations, managing personal behavior or relationships or interactions between people (e.g. manager / dispatcher and drivers).  Determining and displaying a delivery status is managing personal behavior, and following rules or instructions.  Selecting a driver assignment is managing personal behavior or interactions between people and a business relation. Transmitting a cancellation message to the first associate and transmitting and assigning a subsequent associate an adjusted first request are mitigating risk, commercial interactions, business relations, and managing personal behavior or relationships or interactions between people.  Displaying tracking information of a first associate and subsequent associate is managing personal behavior, and mitigating risk. Hence, these limitations do not preclude the limitations from reciting an abstract idea in Step 2A Prong One.  This argument is not persuasive.
Applicant argues the claims are eligible in view of USPTO Example 37 Claim 2 because “In the example claim 2 was found to be eligible under prong one of step 2B because ‘the determining step’ now requires action by a processor that cannot be practically performed in the mind, and more specifically, the claimed step of determining the amount of use of each icon by tracking how much memory has been allocated to each application associated with each icon over a predetermined period of time is not practically performed in the human mind at least because it requires a processor accessing computer memory indicative of application usage”, “Here, likewise, the claimed features of claim 1 require actions by the claimed method including the above quoted steps, wherein such actions cannot be practically applied in the human mind such as transmitting information, generating information, storing information, and displaying information.  As such, Applicant respectfully submits that amended independent claim 1 is patent eligible under the 2019 guidance” (Remarks pg. 14-15).  Examiner disagrees. Hypothetical Example 37 Claim 2 was eligible because the claim did not recite any judicial exceptions and none of the steps could practically be performed by a person, including its step of determining the amount of use of each icon using a processor that tracks how much memory has been allocated to each application associated with each icon over a predetermined period of time, excluding it from the groupings of abstract ideas. This is in contrast to the Applicant’s argued limitations which include activities that other than the computer elements can otherwise be performed by a person, such as transmitting information (i.e. a person can communicate that there is a delivery available to other drivers and communicate assignments verbally); generating driver data assigning the first driver to the first order (i.e. a person can assign a driver to an order and write down the assignment); displaying information (i.e. a person can present or share information regarding the determined delivery status and driver location).  Hence, unlike Example 37 Claim 2 there is a judicial exception recited and there are steps that can practically be performed by a person. Also, while it is identified as an additional element in Step 2A Prong Two and Step 2B, note that storing information could also otherwise be performed by a person (i.e. a person stores the written assignment data in a storage area). Note that each of these limitations argued by the Applicant are claimed at such a high level of detail that the computer here is merely being used as a tool to otherwise perform manual processes otherwise performed by people (i.e. ‘applying’ an abstract idea on/by a computer), in contrast to hypothetical Example 37 Claim 2 where the processor tracking memory allocation for application usage is not otherwise practically performed in the human mind or by a human without a computer. Since the Applicant’s claims recite an abstract idea, this argument is not persuasive.
Applicant argues the claims are eligible in view of USPTO Example 37 Claim 1 because “In Example 37, claim 1, each limitation can be performed by a human interacting with a graphical user interface of a computer system; therefore, in Example 37, claim 1 recites a judicial exception under step 2A, prong one.  However, under prong two of step 2A, the above example claim is integrated into a practical application – namely, ‘the additional elements recite a specific manner of automatically displaying icons to the user based on usage which provides specific improvements over prior systems’.  Similarly, claim 1 of the present application recites a specific manner of a user interacting with an application to implement assignments, cancellations, and tracking a plurality of devices, providing a specific improvement over the prior art by assignment and tracking capabilities” (Remarks pg. 15-16).  Examiner disagrees. Hypothetical Example 37 Claim 1 was eligible because the claim recited a judicial exception with its determining step, the additional elements including the steps of receiving user selection of the GUI icons to organizing the icons to perform the determining step and automatically move the icons based on the amount of use as a whole integrate the mental process into a practical application by reciting a specific manner or automatically displaying icons based on usage which provides a specific improvement over prior systems that is an improved user interface for electronic devices (i.e. an improvement to the functioning of a computer). This is in contrast to the Applicant’s limitations which at best merely use computers and computer elements as a tool to implement organizing human activities / mental processes, rather than solving a technical problem or improving a computer, technology, or technical field.  The computing device, non-transitory computer readable medium, at least one processor, a subsequent associate device, graphical user interface, and icons represent generic computers / general computer components are recited at a high level of detail and represent instructions to implement the abstract idea on a computer and ‘apply it’ with the judicial exception. The Applicant’s extra-solution activities including obtaining, communicating, storing / updating, and receiving are also recited at a high level of generality and do not include technical steps that represent an improvement to the functioning of a computer or to a technology.  Hence, the Applicant’s claims do not resemble Example 37 claim 1, since the Applicant’s claims recite an abstract idea and there are no limitations indicative of integration into a practical application.  This argument is not persuasive.
Applicant argues the claims are eligible in view of USPTO Example 42 claim 1 because “the recited steps are a method of managing interactions between people by providing access to and updates of patient information in real time; therefore, in Example 42, claim 1 recites a judicial exception under Step 2A, prong one.  However, under prong two of step 2A, Example 42, claim 1 is integrated in to a practical application – namely, ‘the additional elements recite a specific improvement over prior art systems by allowing remote users to share information in real time in a standardized format regardless of the format in which the information was input by the user.’ Similarly, claim 1 of the present application recites a specific manner of generating data and transmitting assignments to multiple different associate devices, including cancellation and assignment messages. Further, claim 1 recites displaying on a graphical user interface of the associate devices delivery status using an application, including adjustments in pricing based on previous pricing, providing a specific improvement over the prior art as well as specific devices performing a particular function” (Remarks pg. 16).  Examiner disagrees. First, note that Example 42 claim 1 recites a combination of additional elements including storing information, providing remote access over a network, converting updated information that was input by a user in a non-standardized form to a standardized format, automatically generating a message whenever updated information is stored, and transmitting the message to all of the users. The claim as a whole in Example 42 claim 1 integrates a method of organizing human activities into a practical application. Specifically, the additional elements in Example 42 claim 1 recite a specific improvement over prior art systems by allowing remote users to share information in real time in a standardized format regardless of the format in which the information was input by the user.  However, the Applicant’s invention does not represent a similar combination of additional elements that achieve a similar technical improvement regarding remote sharing with non-standardized formatting as shown together in Example 42 claim 1.  To contrast Example 42 claim 1, the Applicant’s invention combination of additional elements merely adds gathering steps (e.g. obtaining order data, location data, receiving location data), data storage (e.g. storing driver data, updating driver data), and data transmission (e.g. communicating via communications network); and only applies the invention to a well-known technology (e.g. remote computing) in a generic computer environment (e.g. computing device, communications network, first / subsequent associate device, graphical user interface, icons).  These items in combination do not provide more than they do individually. Note that the Applicant’s claimed steps of transmitting, generating, and displaying are also claimed at a high level of detail and do not recite a specific technical manner of transmitting requests / assignments, generating data, or displaying status beyond ‘applying’ these activities with computer elements. Also, Example 42 claim 1 recited a specific technical improvement over prior art systems by allowing remote users to share information in real time in a standardized format regardless of the format in which the information was input by the user, however, the Applicant’s invention does not represent a similar technical improvement as shown together in Example 42 claim 1.  The improvement in Applicant’s Specification ¶[0004] states that their invention may optimize delivery management systems by “improving and/or ensuring on-time deliveries, reducing the number of undelivered orders, or more efficiently scheduling delivery vehicle drivers” and “more efficiently scheduling deliveries, decreasing costs associated with the deliveries, and improving customer service”, however at best these improvements only represent entrepreneurial improvements and do not represent technological improvements that may demonstrate a practical application, per MPEP 2106.05(a). Hence, the Applicant’s claims do not recite a specific improvement over prior systems that demonstrates a practical application, such as presented in hypothetical Example 42 claim 1.  This argument is not persuasive.
Applicant argues that the claims are eligible under step 2A prong two because “considered as a whole, the elements recited by independent claim 1 integrates any allegedly abstract idea into a practical application under the 2019 Guidance, and as such, Applicant’s independent claims are not directed to a patent-ineligible abstract idea or other judicial exception” (Remarks pg. 16-17). Examiner disagrees. The combination of the additional elements is no more than mere instructions to apply the exception using generic computers / general computer components (e.g. a computing device, non-transitory computer readable medium, at least one processor, a first associate device, a subsequent associate device, graphical user interface, application, icons); and adding high-level extra-solution and/or post-solution activities (e.g. data gathering, transmitting data, storing data) using computers as a tool, applied to a technological environment / field of use (e.g. networked computing). Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limitations on practicing the abstract idea.  This argument is not persuasive.
Applicant argues the claims are eligible under step 2B because “Applicant’s claims recite subject matter that distinguishes the prior art of record.  Thus, Applicant’s claims involve an ‘inventive concept’ under 101 because the claims recite features that exceed ‘well understood, routine, conventional activities’ already known in the industry” (Remarks pg. 17).  Examiner disagrees. First, whether or not the claims are novel or non-obvious is evaluated with respect to satisfying the conditions of 35 USC 102 and 35 USC 103, and does not determine whether the claims are eligible under 35 USC 101.  Second, whether elements and activities are well-understood, routine, conventional activities previously known and specified at a high level of generality is part of the analysis of the additional elements in Step 2B. Here, the limitations identified as insignificant extra-solution activities (e.g. obtaining / receiving data, storing / updating data, transmitting / communicating data) are claimed at a high level of detail and represent computer functions that the courts have recognized as well-understood, routine, and conventional functions that do not present an inventive concept; or are claimed at a high level of detail and are described in the Applicant’s specification at such a high level that demonstrates that the element was well-known. See MPEP 2106.05(d)(II) in particular receiving or transmitting data over a network (Symantec, buySAFE, OIP Techs), electronic record keeping (Alice), storing and retrieving information in memory (Versata; OIP Techs). See the Applicant’s specification ¶[0030], ¶[0056] describing the additional element of the transceiver in the communicating at such a high level that indicates this additional element is sufficiently well-known that the specification does not need to describe the particulars to satisfy 35 USC 112(a). See the Applicant’s specification ¶[0036] describing the additional element of the database in the storing at such a high level that indicates this additional element is sufficiently well-known that the specification does not need to describe the particulars to satisfy 35 USC 112(a). Since none of the additional elements alone or in combination satisfy the criteria in Step 2B, including well-understood, routine, conventional activities per 2106.05(d); the claims are not indicative of an inventive concept.  This argument is not persuasive.
Regarding the Applicant’s arguments with respect to the prior art rejections of claims 1, 3-13, 15-17, and 19-20 have been considered but are moot because the arguments do not apply to the combination of references being used in the current rejection.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 3-13, 15-17, and 19-20: 
Claims 1, 3-13, 15-17, and 19-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1:
Claims 1, 3-12 recite a system; claims 13, 15-16 recite a method; and claims 17, 19-20 recite a non-transitory computer readable medium.  Since the claims recite either a process, machine, manufacture, or composition of matter, the claims satisfy Step 1 of the Subject Matter Eligibility Framework in MPEP 2106 and the 2019 Patent Examination Guidelines (PEG).  Analysis proceeds to Step 2A Prong One.
Step 2A – Prong One:
Claims 1, 3-13, 15-17, and 19-20 recite an abstract idea. Independent claims 1, 13, and 17 recite: identifying at least a first order for delivery during a timeslot; transmitting, to a first associate a first request for deliveries from a pickup location to a delivery location for a first price during the timeslot, receiving, from the first associate a first response accepting the first request; determining a first driver based on the first response; generating driver data assigning the first driver to the first order; determining a delivery status based on the assignment of the location data; determining, based on the delivery status, whether the first driver has arrived at the pickup location before the timeslot; in response to determining, based on the delivery status, that the first driver has not arrived at the pickup location before the timeslot: transmitting, to the first associate a cancellation message cancelling the assignment of the first driver to the first order; selecting a subsequent driver corresponding to a subsequent associate; and transmitting and assigning, to the subsequent associate an adjusted first request, the adjusted first request including an adjusted timeslot based on the timeslot and an adjusted price based on the first price; displaying the delivery status; a user to select and transmit driver assignments, driver cancellations, and display tracking information of the first associate and the subsequent associate. The claim(s) as a whole recite methods of organizing human activities and/or mental processes.
First, the limitations of identifying at least a first order for delivery during a timeslot; transmitting, to a first associate device, a first request for deliveries from a pickup location to a delivery location for a first price during the timeslot; receiving, from the first associate device, a first response accepting the first request; determining a first driver based on the first response; generating driver data assigning the first driver to the first order; determining a delivery status based on the assignment of the location data; determining, based on the delivery status, whether the first driver has arrived at the pickup location before the timeslot; in response to determining, based on the delivery status, that the first driver has not arrived at the pickup location before the timeslot: transmitting, to the first associate device, a cancellation message cancelling the assignment of the first driver to the first order; selecting a subsequent driver corresponding to a subsequent associate device; and transmitting and assigning, to the subsequent associate device, an adjusted first request, the adjusted first request including an adjusted timeslot based on the timeslot and an adjusted price based on the first price; and displaying, on a graphical  interface of a computing device via an application, the delivery status, the application including user-selectable icons for a user to select and transmit driver assignments, driver cancellations, and display tracking information of the first associate device and the subsequent associate device are methods of organizing human activities.  For instance, the claims are similar to a delivery manager coordinating and managing the driver assigned for a delivery pickup, coordinating the delivery with a first driver at a first price, monitoring drivers and delivery order status, cancelling the driver assignment with the first driver when the first driver has not arrived at the pickup before a designated time, coordinating the delivery with a second driver at a second price, and updating the involved parties. Other than reciting generic computer components, such as a computing device, non-transitory computer readable medium, at least one processor, first associate device, second associate device, graphical  interface, application, and icons nothing in these claim limitations preclude the steps from practically being performed by a person / people. If a claim limitation, under its broadest reasonable interpretation, covers certain methods of organizing human activity (e.g. fundamental economic principles or practices, mitigating risk; commercial interactions, business relations; managing personal behavior or relationships or interactions between people, following rules or instructions) but for the recitation of generic computer components, then it falls within the ‘Certain Methods of Organizing Human Activity’ grouping of abstract ideas. 
Second, the limitations of identifying at least a first order for delivery during a timeslot; determining a first driver based on the first response; generating driver data assigning the first driver to the first order; determining a delivery status based on the assignment of the location data; determining, based on the delivery status, whether the first driver has arrived at the pickup location before the timeslot; in response to determining, based on the delivery status, that the first driver has not arrived at the pickup location before the timeslot:… cancelling the assignment of the first driver to the first order; selecting a subsequent driver corresponding to a subsequent associate device; and assigning, to the subsequent associate device, an adjusted first request, the adjusted first request including an adjusted timeslot based on the timeslot and an adjusted price based on the first price; and the application including user-selectable icons for a user to select… driver assignments as drafted are processes that, under its/their broadest reasonable interpretation, cover performance of the limitations in the mind (i.e. mental processes) but for the recitation of generic computer components. That is, other than reciting a computing device, non-transitory computer readable medium, at least one processor, a subsequent associate device, application, icons nothing in the claim elements preclude these steps from practically being performed in the mind.  For example, but for the generic / general-purpose computer language, identifying in the context of this claim encompasses a user manually observing order and timeslot data; determining in the context of this claim encompasses a user manually evaluating a response and judging which driver it applies to, evaluating location data to judge a delivery status; and evaluating status / location data to judge whether the driver has arrived at the pickup location; generating / assigning in the context of this claim encompasses a user manually judging the driver to assign to the first order / adjusted first request; and selecting in the context of this claim encompasses judging the subsequent driver or assigned driver. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind (e.g. an observation, evaluation, judgement) but for the recitation of generic computer components, then it falls within the ‘Mental Processes’ grouping of abstract ideas.   
The mere recitation of generic computer components (e.g. claim 1: a computing device, a first associate device, a subsequent associate device, graphical user interface, application, icons; claim 13: a first associate device, a subsequent associate device, graphical user interface, application, icons; claim 17: a computing device, non-transitory computer readable medium, at least one processor, a first associate device, a subsequent associate device, graphical user interface, application, icons) does not take the claims out of methods of the organizing human activities / mental processes grouping. Accordingly, the claims recite an abstract idea.  Analysis proceeds to Step 2A Prong Two.
Step 2A – Prong Two:
This judicial exception is not integrated into a practical application. First, claims 1 / 13 / 17 as a whole merely describes how to generally ‘apply’ the concepts of organizing human activities / mental processes in a computer environment.  The claimed computer components (i.e. a computing device, non-transitory computer readable medium, at least one processor, a first associate device, a subsequent associate device, graphical user interface, application, icons) are recited at a high-level of generality and are merely invoked as tools to perform an existing manual process.  Simply implementing the abstract idea on a generic / general-purpose computer is not a practical application of the abstract idea.  See MPEP 2106.04(d) and 2016.05(f). Accordingly, these additional elements do not integrate the abstract idea into a practical application because they does not impose any meaningful limits on practicing the abstract idea.
Next, the additional element of obtaining and its step of obtaining, from a database, order data identifying at least a first order for delivery during a timeslot is recited at a high level of generality (i.e. as a general means of gathering data for subsequent assigning), and amounts to mere data gathering, which is a form of insignificant extra-solution activity. See MPEP 2106.04(d) and 2106.05(g). Furthermore, the database (general computer component) is only being used as a tool in the obtaining, which is also not indicative of integration into a practical application. See MPEP 2106.04(d) and 2106.05(f). Note that there are no particular technical steps regarding obtaining more than using computers as a tool to perform an otherwise manual process.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
Next, the additional element of communicating and the communications network and its limitations of transmitting, to a first associate device via a communications network…, the first associate device including a transceiver to communicate via the communications network; receiving, from the first associate device via the communications network…; transmitting, to the first associate device via the communications network…; transmitting and assigning, to the subsequent associate device via the communications network… are recited at a high level of generality (i.e. a general means of transmitting data regarding the order / request / assignment), and amounts to mere transmitting of data, which is a form of extra-solution activity.  See MPEP 2106.04(d) and 2106.05(g). Furthermore, the communications network, first associate device, transceiver, subsequent associate device (general computer components, generic computers) are only being used as a tool in the communicating, which is also not indicative of integration into a practical application. See MPEP 2106.04(d) and 2106.05(f). Note that there are no particular technical steps regarding communicating more than using computers as a tool to perform an otherwise manual process. Also, performing these limitations via a communications network does no more than generally link the use of the judicial exception to a particular technological environment or field of use (i.e. networked computing), and as such does not provide integration into a practical application.  See MPEP 2106.04(d) and 2106.05(h).  Hence, these additional elements do not integrate the abstract idea into a practical application because they does not impose any meaningful limits on practicing the abstract idea.
Next, the additional element of storing / updating and its steps of storing the driver data within the database; updating the driver data within the database based on at least one of the delivery status and the assignment to the subsequent associate device are recited at a high level of generality (i.e. as a general means of storing data for assigning), and amount to mere electronic record keeping / storing data, which is a form of insignificant extra-solution activity. See MPEP 2106.04(d) and 2106.05(g). Furthermore, the database (a general computer component) is only being used as a tool in the storing and updating, which is also not indicative of integration into a practical application. See MPEP 2106.04(d) and 2106.05(f). Note that there are no particular technical steps regarding storing more than using computers as a tool to perform an otherwise manual process.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because they does not impose any meaningful limits on practicing the abstract idea.
Next, the additional element of receiving and its step of receiving, from the first associate device via the communications network, location data identifying a current position of the first associate device is recited at a high level of generality (i.e. as a general means of gathering data for subsequent determining), and amounts to mere data gathering, which is a form of insignificant extra-solution activity. See MPEP 2106.04(d) and 2106.05(g). Furthermore, the first associate device, communications network (generic computer, general computer component) are only being used as a tool in the receiving, which is also not indicative of integration into a practical application. See MPEP 2106.04(d) and 2106.05(f). Note that there are no particular technical steps regarding receiving more than using computers as a tool to perform an otherwise manual process.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
While identified as an organizing human activity in Step 2A Prong One, note that transmitting in the limitations is also recited at a high level of generality (i.e. as a general means of transmitting data for subsequent receiving / sharing results of the determining / for subsequent assigning), and amounts to mere data transmission, which is a form of insignificant extra-solution activity that does not represent a practical application. See MPEP 2106.04(d) and 2106.05(g).  Furthermore, the communications network, first associate device, subsequent associate device (general computer components, generic computers) are only being used as a tool in the transmitting, which is also not indicative of integration into a practical application. See MPEP 2106.04(d) and 2106.05(f). Note that there are no particular technical steps regarding transmitting more than using computers as a tool to perform an otherwise manual process. Hence, these elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
While identified as an organizing human activity in Step 2A Prong One, note that receiving a first response is also recited at a high level of generality (i.e. as a general means of gathering data for subsequent determining), and amounts to mere data gathering, which is a form of insignificant extra-solution activity that does not represent a practical application. See MPEP 2106.04(d) and 2106.05(g).  Furthermore, the communications network, first associate device (general computer components, generic computers) are only being used as a tool in the receiving, which is also not indicative of integration into a practical application. See MPEP 2106.04(d) and 2106.05(f). Note that there are no particular technical steps regarding receiving more than using computers as a tool to perform an otherwise manual process. Hence, these elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
The combination of these additional elements is no more than mere instructions to apply the exception using generic computers / general computer components (a computing device, non-transitory computer readable medium, at least one processor, a first associate device, a subsequent associate device, graphical user interface, application, icons); and adding high-level extra-solution and/or post-solution activities (e.g. data gathering, transmitting data, storing data) using computers as a tool, applied to a technological environment / field of use (e.g. networked computing). Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limitations on practicing the abstract idea.  Hence, the claim is directed to an abstract idea. Analysis proceeds to Step 2B.
Step 2B:
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above in Step 2A Prong Two with respect to integration of the abstract idea into a practical application, the additional elements of using a computing device, non-transitory computer readable medium, at least one processor, a first associate device, a subsequent associate device, graphical user interface, application, icons to perform identifying a first order, transmitting a request, receiving a first response, determining a first driver, generating / assigning the first driver, determining delivery status, determining whether the driver arrived, transmitting cancellation, selecting a subsequent driver, transmitting and assigning an adjusted first request, and displaying delivery status, select and transmit driver assignments, and display tracking information amounts to no more than mere instructions to ‘apply’ the exception using generic computers.  The same analysis applies here in Step 2B, i.e. mere instructions to apply an exception on a generic computer cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. See MPEP 2106.05(f). Hence, these features do not provide an inventive concept / significantly more.
As discussed above in Step 2A Prong Two with respect to integration of the abstract idea into a practical application, the additional elements regarding the obtaining are recited at a high level of generality (i.e. a general means of gathering data for subsequent assigning), and amounts to mere data gathering, which is a form of insignificant extra-solution activity. The same analysis applies here in Step 2B, i.e. adding insignificant extra-solution activity to the judicial exception does not provide integration into a practical application in Step 2A or provide an inventive concept in Step 2B. See MPEP 2106.05(g).  The use of the computer (i.e. database) in these steps merely represents using a generic / general-purpose computer as a tool, and is not indicative of an inventive concept.  See MPEP 2106.05(f). Furthermore, these obtaining steps are also claimed at a high level of generality, and/or as insignificant extra-solution activities (e.g. data gathering) representing computer functions that the courts have recognized as well-understood, routine, and conventional functions that do not present an inventive concept. See MPEP 2106.05(d)(II) in particular receiving or transmitting data over a network (Symantec), a computer receives and sends information over a network (buySAFE), storing and retrieving information in memory (Versata; OIP Techs). See the Applicant’s specification ¶[0036] describing the additional element of the database in the obtaining order data at such a high level that indicates this additional element is sufficiently well-known that the specification does not need to describe the particulars to satisfy 35 USC 112(a). Hence, these features do not provide an inventive concept / significantly more.
As discussed above in Step 2A Prong Two with respect to integration of the abstract idea into a practical application, the additional elements regarding the communicating and the communications network are recited at a high level of generality (i.e. a general means of transmitting data regarding the order / request / assignment), and amounts to mere transmitting data, which is a form of insignificant extra-solution activity. The same analysis applies here in Step 2B, i.e. adding insignificant extra-solution activity to the judicial exception does not provide integration into a practical application in Step 2A or provide an inventive concept in Step 2B. See MPEP 2106.05(g).  The use of the computer (i.e. the communications network, first associate device, transceiver, subsequent associate device) in these steps merely represents using generic / general-purpose computers as a tool, and is not indicative of an inventive concept.  See MPEP 2106.05(f). Likewise, the communications network does no more than generally link the use of the judicial exception to a particular technological environment or field of use (i.e. networked computing). The same analysis applies here in Step 2B, i.e. generally linking the use of the judicial exception to a particular technological environment or field of use does not provide integration into a practical application in Step 2A or provide an inventive concept in Step 2B. See MPEP 2106.05(h). Furthermore, these communicating steps are also claimed at a high level of generality, and/or as insignificant extra-solution activities (e.g. transmitting data) representing computer functions that the courts have recognized as well-understood, routine, and conventional functions that do not present an inventive concept. See MPEP 2106.05(d)(II) in particular receiving or transmitting data over a network (Symantec), sending messages over a network (OIP Techs), a computer receives and sends information over a network (buySAFE). See the Applicant’s specification ¶[0030], ¶[0056] describing the additional element of the transceiver in the communicating at such a high level that indicates this additional element is sufficiently well-known that the specification does not need to describe the particulars to satisfy 35 USC 112(a). Hence, these features do not provide an inventive concept / significantly more.
As discussed above in Step 2A Prong Two with respect to integration of the abstract idea into a practical application, the additional elements regarding the storing / updating are recited at a high level of generality (i.e. as a general means of storing data for assigning), and amount to mere electronic record keeping / storing data, which is a form of insignificant extra-solution activity. The same analysis applies here in Step 2B, i.e. adding insignificant extra-solution activity to the judicial exception does not provide integration into a practical application in Step 2A or provide an inventive concept in Step 2B. See MPEP 2106.05(g).  The use of the computer (i.e. database) in these steps merely represents using a generic / general-purpose computer as a tool, and is not indicative of an inventive concept.  See MPEP 2106.05(f). Furthermore, these storing / updating steps are also claimed at a high level of generality, and/or as insignificant extra-solution activities (e.g. data storage) representing computer functions that the courts have recognized as well-understood, routine, and conventional functions that do not present an inventive concept. See MPEP 2106.05(d)(II) in particular electronic record keeping (Alice), storing and retrieving information in memory (Versata; OIP Techs). See the Applicant’s specification ¶[0036] describing the additional element of the database in the storing at such a high level that indicates this additional element is sufficiently well-known that the specification does not need to describe the particulars to satisfy 35 USC 112(a). Hence, these features do not provide an inventive concept / significantly more.
As discussed above in Step 2A Prong Two with respect to integration of the abstract idea into a practical application, the additional elements regarding the receiving location data are recited at a high level of generality (i.e. as a general means of gathering data for subsequent determining), and amounts to mere data gathering, which is a form of insignificant extra-solution activity. The same analysis applies here in Step 2B, i.e. adding insignificant extra-solution activity to the judicial exception does not provide integration into a practical application in Step 2A or provide an inventive concept in Step 2B. See MPEP 2106.05(g).  The use of the computer (i.e. first associate device, communications network) in these steps merely represents using a generic / general-purpose computer as a tool, and is not indicative of an inventive concept.  See MPEP 2106.05(f). Furthermore, these receiving location data steps are also claimed at a high level of generality, and/or as insignificant extra-solution activities (e.g. data gathering) representing computer functions that the courts have recognized as well-understood, routine, and conventional functions that do not present an inventive concept. See MPEP 2106.05(d)(II) in particular receiving or transmitting data over a network (Symantec), a computer receives and sends information over a network (buySAFE), storing and retrieving information in memory (Versata; OIP Techs).Hence, these features do not provide an inventive concept / significantly more.
Further note that as discussed above in Step 2A Prong Two with respect to integration of the abstract idea into a practical application, the limitations regarding transmitting are also recited at a high level of generality (i.e. as a general means of transmitting data for subsequent receiving / sharing results of the determining / for subsequent assigning), and amount to mere data transmission, which is a form of insignificant extra-solution activity. The same analysis applies here in Step 2B, i.e. adding insignificant extra-solution activity to the judicial exception does not provide integration into a practical application in Step 2A or provide an inventive concept in Step 2B. See MPEP 2106.05(g).  The use of the computer (i.e. the communications network, first associate device, subsequent associate device, application, icons) in these steps merely represents using a generic / general-purpose computer as a tool, and is not indicative of an inventive concept.  See MPEP 2106.05(f). Furthermore, these transmitting steps are also claimed at a high level of generality, and/or as insignificant extra-solution activities (e.g. transmitting data) representing computer functions that the courts have recognized as well-understood, routine, and conventional functions that do not present an inventive concept. See MPEP 2106.05(d)(II) in particular receiving or transmitting data over a network (Symantec), sending messages over a network (OIP Techs), a computer receives and sends information over a network (buySAFE), presenting offers and gathering statistics (OIP Techs). See the Applicant’s specification ¶[0091-92], ¶[0097] describing the element of the transmitting messages after selecting an assign driver or change driver icon at such a high level that indicates this element is sufficiently well-known that the specification does not need to describe the technical particulars to satisfy 35 USC 112(a). Hence, these features do not provide an inventive concept / significantly more.
Further note that as discussed above in Step 2A Prong Two with respect to integration of the abstract idea into a practical application, the limitations regarding receiving a first response are also recited at a high level of generality (i.e. as a general means of gathering data for subsequent determining), and amount to mere data gathering, which is a form of insignificant extra-solution activity. The same analysis applies here in Step 2B, i.e. adding insignificant extra-solution activity to the judicial exception does not provide integration into a practical application in Step 2A or provide an inventive concept in Step 2B. See MPEP 2106.05(g).  The use of the computer (i.e. the communications network, first associate device) in these steps merely represents using a generic / general-purpose computer as a tool, and is not indicative of an inventive concept.  See MPEP 2106.05(f). Furthermore, these receiving a first response steps are also claimed at a high level of generality, and/or as insignificant extra-solution activities (e.g. data gathering, transmitting data) representing computer functions that the courts have recognized as well-understood, routine, and conventional functions that do not present an inventive concept. See MPEP 2106.05(d)(II) in particular receiving or transmitting data over a network (Symantec), sending messages over a network (OIP Techs), a computer receives and sends information over a network (buySAFE), recording a customer’s order (Apple), presenting offers and gathering statistics (OIP Techs). Hence, these limitations do not provide an inventive concept.
The claims do not improve another technology or technical field.  Instead the claims represent a generic implementation of organizing human activities / mental processes ‘applied’ by generic / general purpose computers,  generally ‘applied’ to a field of use (networked computers), and using general computer components in extra-solution capacities such as data gathering / transmitting data. The claims do not provide meaningful limitations beyond generally linking the user of an abstract idea to a particular technological environment.  At best, the claims are more directed towards solving a business / economic / entrepreneurial problem (i.e. when to reassign delivery drivers / vehicles to ensure that pickups occur), that is tangentially associated with a technology element (e.g. networked computers), rather than solving a technology based problem.  See MPEP 2106.05(a). The claims do not improve the functioning of a computer itself. The claims are more directed towards improving a business / economic / entrepreneurial process rather than improving a computer outside of a business use, i.e. using computers a tool.  The claims do not apply the judicial exception with or by use of a particular machine.  The claims do not effect a transformation or reduction to a particular article to a different state or thing.  The claims do not add a specific limitation other than what is well understood, routine, and conventional in a way that confines the claim to a particular useful application.
Viewing the claim limitations as an ordered combination does not add anything further than looking at each of the claim limitations individually, both with respect to the independent claims 1, 13, 17, and further considering the addition of dependent claims 3-12, 15-16, and 19-20. Note that the combination of limitations and claim elements add nothing that is not already present when the steps are considered separately, simply reciting implementation as performed by using generic computers / general computer components, see Alice (2014), and does not provide a non-generic arrangement of various computer components to achieve a technical improvement, see BASCOM Global Internet v. AT&T Mobility LLC (2016). Hence, the ordered combination of elements does not provide significantly more. With respect to the dependent claims:
Dependent claim 3: The limitation wherein the delivery status identifies that the first order was picked up at the pickup location before the timeslot merely narrows the previously recited abstract idea limitations.  For the reasons described above with respect to the independent claims, these judicial exceptions are not meaningfully integrated into a practical application, or significantly more than an abstract idea.
Dependent claim 4: The limitation wherein the computing device is configured to determine a trip end time based on the delivery status is further directed to a method of organizing human activity (i.e. following rules or instructions) / mental process (i.e. evaluation, judgment) as described in the independent claim. The recitation of the computing device is a computer component recited at a high level of generality and amounts to ‘applying’ the abstract idea on a generic computer.  Similar to the independent claims, this recitation does not meaningfully integrate the abstract idea in a practical application, and is not significantly more than the abstract idea.
Dependent claims 5, 15, and 19: The limitations to determine a second driver from a driver list; and assign the second driver to deliver at least a portion of the first order are further directed to a methods of organizing human activities (i.e. managing personal behavior or relationships or interactions between people, business relations, following rules or instructions) / mental process (i.e. evaluation, judgment) as described in the independent claims. The recitation of the computing device / processor are computer components recited at a high level of generality and amounts to ‘applying’ the abstract idea on a generic computer.  Similar to the independent claims, this recitation does not meaningfully integrate the abstract idea in a practical application, and is not significantly more than the abstract idea.
Dependent claim 6: The limitations wherein the computing device is configured to: determine that the first driver has picked up the first order from the pickup location based on the location data; determine that the first order comprises at least one temperature sensitive item; determine that a maximum amount of time has elapsed since the first driver left the pickup location; and transmit a cancellation message to the first driver are further directed to a methods of organizing human activities (i.e. mitigating risk, commercial interactions, business relations, managing personal behavior or relationships or interactions between people, following rules or instructions); and each of these determining steps are directed to mental processes (i.e. evaluation, judgment) as described in the independent claims. The recitation of the computing device is a computer component recited at a high level of generality and amounts to ‘applying’ the abstract idea on a generic computer. Also note that transmitting here is recited at a high level of detail and represents the extra-solution activity of transmitting data which is not a practical application or significantly more; and the courts have recognized transmitting as a computer functions that is well-understood, routine, and conventional that do not present an inventive concept. See MPEP 2106.05(d)(II) in particular receiving or transmitting data over a network (Symantec), sending messages over a network (OIP Techs), a computer receives and sends information over a network (buySAFE).  Similar to the independent claims, this recitation does not meaningfully integrate the abstract idea in a practical application, and is not significantly more than the abstract idea.
Dependent claim 7: The limitations wherein the computing device is configured to transmit, to a second associate device, a second request to deliver the first order for the first price; receive a second response accepting the second request; determine a second driver based on the second associate device; and assign the second driver to the first order are further directed to a methods of organizing human activities (i.e. commercial interactions, business relations, managing personal behavior or relationships or interactions between people, following rules or instructions); and the determining and assigning steps are directed to mental processes (i.e. judgment) as described in the independent claims. The recitation of the computing device, second associate device are computer components recited at a high level of generality and amounts to ‘applying’ the abstract idea on a generic computer.  Also note that transmitting and receiving here are recited at a high level of detail and represents the extra-solution activities of receiving and transmitting data which are not a practical application or significantly more; and the courts have recognized these as computer functions that are well-understood, routine, and conventional that do not present an inventive concept. See MPEP 2106.05(d)(II) in particular receiving or transmitting data over a network (Symantec), sending messages over a network (OIP Techs), a computer receives and sends information over a network (buySAFE). Similar to the independent claims, this recitation does not meaningfully integrate the abstract idea in a practical application, and is not significantly more than the abstract idea.
Dependent claim 8: The limitations wherein the computing device is configured to: determine that a maximum amount of time has passed since the first request was transmitted to the first associate device; transmit to a second associate device, the first request to deliver the order for a second price; and receive the first response accepting the first request from the second associate device are further directed to a methods of organizing human activities (i.e. commercial interactions, business relations, managing personal behavior or relationships or interactions between people, following rules or instructions); and the determining step is directed to a mental process (i.e. judgment) as described in the independent claim. The recitation of the computing device, first associate device, and second associate device are computer components recited at a high level of generality and amounts to ‘applying’ the abstract idea on generic computers.  Also note that transmitting and receiving here are recited at a high level of detail and represents the extra-solution activities of receiving and transmitting data which are not a practical application or significantly more; and the courts have recognized these as computer functions that are well-understood, routine, and conventional that do not present an inventive concept. See MPEP 2106.05(d)(II) in particular receiving or transmitting data over a network (Symantec), sending messages over a network (OIP Techs), a computer receives and sends information over a network (buySAFE). Similar to the independent claims, this recitation does not meaningfully integrate the abstract idea in a practical application, and is not significantly more than the abstract idea.
Dependent claim 9: The limitation wherein the computing device is configured to display a route taken by the first driver based on the location data is further directed to a method of organizing human activities (i.e. managing personal behavior, following rules or instructions) as described in the independent claim. The recitation of the computing device is a computer component recited at a high level of generality and amounts to ‘applying’ the abstract idea on a generic computer. Similar to the independent claims, this recitation does not meaningfully integrate the abstract idea in a practical application, and is not significantly more than the abstract idea.
Dependent claim 10: The limitation wherein the order data identifies a delivery address for the first order merely narrow the previously recited abstract idea limitations.  Next, the limitations wherein the computing device is configured to: determine an expected route based on the delivery address for the first order; and display the expected route are further directed to methods of organizing human activities (i.e. commercial interactions, business relations, managing personal behavior or interactions between people, following rules or instructions) and mental processes (i.e. evaluation, judgment) as described in the independent claim. The recitation of the computing device is a computer component recited at a high level of generality and amounts to ‘applying’ the abstract idea on a generic computer. Similar to the independent claims, this recitation does not meaningfully integrate the abstract idea in a practical application, and is not significantly more than the abstract idea.
Dependent claim 11: The limitation wherein the order data identifies a second order for delivery merely narrow the previously recited abstract idea limitations.  Next, the limitations wherein the computing device is configured to: determine a second driver from a driver list; transmit, to a second associate device, a second request to deliver the second order for a second price; and display data indicating that a driver has been requested for the second order are further directed to methods of organizing human activities (i.e. commercial interactions, sales activities or behaviors, business relations, managing personal behavior or interactions between people, following rules or instructions); and the determining step is directed to a mental process (i.e. judgment) as described in the independent claim. The recitation of the computing device, and second associate device are computer components recited at a high level of generality and amounts to ‘applying’ the abstract idea on a generic computer. Also note that transmitting here is recited at a high level of detail and represents the extra-solution activity of transmitting data which is not a practical application or significantly more; and the courts have recognized transmitting as a computer functions that is well-understood, routine, and conventional that do not present an inventive concept. See MPEP 2106.05(d)(II) in particular receiving or transmitting data over a network (Symantec), sending messages over a network (OIP Techs), a computer receives and sends information over a network (buySAFE). Similar to the independent claims, this recitation does not meaningfully integrate the abstract idea in a practical application, and is not significantly more than the abstract idea.
Dependent claims 12, 16, and 20: The limitation wherein the order data identifies a second order for delivery merely narrow the previously recited abstract idea limitations.  Next, the limitations to determine that the second order is to be delivered during the timeslot; assign the first driver to the second order; determine an estimated delivery time for the second order based on a delivery address of the first order; and transmit the estimated delivery time for the second order to a customer device are further directed to methods of organizing human activities (i.e. commercial interactions, sales activities or behaviors, business relations, managing personal behavior or interactions between people, following rules or instructions); and the determining and assigning steps are directed to mental processes (i.e. evaluation, judgment) as described in the independent claim. The recitation of the computing device / processor, and customer device are computer components recited at a high level of generality and amounts to ‘applying’ the abstract idea on a generic computer. Also note that transmitting here is recited at a high level of detail and represents the extra-solution activity of transmitting data which is not a practical application or significantly more; and the courts have recognized transmitting as a computer functions that is well-understood, routine, and conventional that do not present an inventive concept. See MPEP 2106.05(d)(II) in particular receiving or transmitting data over a network (Symantec), sending messages over a network (OIP Techs), a computer receives and sends information over a network (buySAFE). Similar to the independent claims, this recitation does not meaningfully integrate the abstract idea in a practical application, and is not significantly more than the abstract idea.
Therefore claims 1, 13, and 17, and the dependent claims 3-12, 15-16, 19-20 and all limitations taken both individually and as an ordered combination, do not integrate the judicial exception into a practical application, nor do they include additional elements that are sufficient to amount to significantly more than the judicial exception.  Accordingly, claims 1, 3-13, 15-17, and 19-20 are ineligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3-5, 8, 10-11, 13, 15, 17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over US patent application publication 2014/0278635 A1 to Fulton et al. in view of US patent publication 10,133,995 B1 to Reiss et al. in view of US patent application publication 2018/0349844 A1 to Bounasser et al. in view of US patent application publication 2006/0235739 A1 to Levis et al. in view of US patent application publication 2015/0161564 A1 to Sweeney et al. in view of US patent application publication 2013/0289873 A1 to Mitchell.
Claim 1:
	Fulton, as shown, teaches the following:
A system comprising
a database (Fulton ¶[0007], ¶[0011], ¶[0040], ¶[0071] details a database storing delivery information, order information, driver information);
a communications network (Fulton Fig 2 details a communications network); and
a computing device communicatively coupled to the database and the communications network (Fulton Fig 2-3, ¶[0011], ¶[0034-35] details the administrator computer which includes the databases connected to the driver / customer / business devices through the network), the computing device being configured to:
obtain, from the database, order data identifying at least a first order for delivery during a timeslot (Fulton ¶[0006], ¶[0057] details receiving a delivery request for a customer order including times expected such as approximate time of pickup and/or delivery);
With respect to the following:
transmit, to a first associate device via the communications network, a first request for deliveries from a pickup location to a delivery location for a first price during the timeslot, the first associate device including a transceiver to communicate via the communications network;
Fulton, as shown in ¶[0007], ¶[0029], ¶[0057], ¶[0093] details transmitting a first request for deliveries from a pickup location to a delivery location during an expected time of pickup and/or delivery (timeslot), and the first device of the driver may include any mobile device / cellular device capable of communicating through cellular / text / email over the network; but does not explicitly state (1) the first request for deliveries includes a first price; and highly suggests but does not explicitly state (2) the first associate device includes a transceiver.
Regarding (1) the first request for deliveries includes a first price, Reiss teaches this limitation, offering delivery jobs including a job price for a delivery to a courier mobile device over the network along with the pickup location, delivery location, and wait time until the order is ready (Reiss Fig 1, Fig 4, col 15 ln 27-47). It would have been obvious to one of ordinary skill in the art at the time of filing the invention to include transmitting to a first associate device via the communications network, a first request for deliveries from a pickup location to a delivery location for a first price during the timeslot as taught by Reiss with the teachings of Fulton, with the motivation to “enable people to participate as couriers in a new type of crowdsourced service economy.  With the technology herein, essentially any person with a mobile device is able to immediately become a courier” (Reiss col 1 ln 55-60).  In addition, it would have been obvious to one of ordinary skill in the art at the time of filing the invention to include transmitting to a first associate device via the communications network, a first request for deliveries from a pickup location to a delivery location for a first price during the timeslot as taught by Reiss in the system of Fulton, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. See MPEP 2141 citing KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).
Regarding (2) the first associate device including a transceiver to communicate via the communications network, Bounasser teaches this limitation the client mobile devices used by customers and drivers include transceivers that communicate over wireless and cellular networks (Bounasser ¶[0021], ¶[0043], ¶[0076]). It would have been obvious to one of ordinary skill in the art at the time of filing the invention to include the first associate device including a transceiver to communicate via the communications network as taught by Bounasser with the teachings of Fulton in view of Reiss, with the motivation to improve “an individual’s experience related to a delivery via intelligent and dynamic scheduling” (Bounasser ¶[0014]).  In addition, it would have been obvious to one of ordinary skill in the art at the time of filing the invention to include the first associate device including a transceiver to communicate via the communications network as taught by Bounasser in the system of Fulton in view of Reiss, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. See MPEP 2141 citing KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).
	Fulton (in view of Reiss in view of Bounasser) also teaches the following:
receive, from the first associate device via the communications network, a first response accepting the first request (Fulton Fig 5, ¶[0006], ¶[0048], ¶[0058], claim 10 details the first driver using their device to accept the offered request through text / email / software application of their mobile device transmitted back to the administrator computer);
determine a first driver based on the first response (Fulton Fig 5, ¶[0008], ¶[0042], ¶[0048], ¶[0058], claim 10 details identifying the first driver to accept the request, drivers and their characteristics are associated with the mobile device that responds to the offered request);
generate driver data assigning the first driver to the first order (Fulton ¶[0006], ¶[0042], ¶[0060] details the administrator or administrator computer assigning the driver to the order and storing driver information associated with the order);
store the driver data within the database (Fulton ¶[0040], ¶[0042], ¶[0060], ¶[0071] details storing driver data and driver information regarding drivers that were contacted, whether the driver is currently on a delivery, percentage of current delivery of the stand-by driver completed, number of opportunities accepted by the driver);
With respect to the following:
receive, from the first associate device via the communications network, location data identifying a current position of the first associate device;
Fulton, as shown in Fig 6, ¶[0068] details the administrator system obtaining the real-time global positioning location data of the delivery driver, highly suggesting but not explicitly stating receiving this current position from the first associate device.  To the extent that Fulton may not explicitly state this, Reiss teaches limitation, obtaining the current location of the active couriers from their courier devices reporting respective locations from a GPS device / GPS information using the communication interface (Reiss col 17 ln 43-56). It would have been obvious to one of ordinary skill in the art at the time of filing the invention to include receiving from the first associate device via the communications network, location data identifying a current position of the first associate device as taught by Reiss in the system of Fulton (in view of Reiss in view of Bounasser), since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. See MPEP 2141 citing KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).
With respect to the following:
determine a delivery status based on the location data;
Fulton, as shown in Fig 6, ¶[0042], ¶[0068], ¶[0082] details determining current location data, determining when a delay arises, and determining customer satisfaction / customer service issues that resulted in damaged orders but does not explicitly state determining a delivery status based on the location data.  However, Levis teaches this limitation determining a delivery status of either ahead / behind / on-schedule based on the dispatch plan schedule including upcoming service stops, the GPS location of vehicle, the current time, driver experience, and the expected location / time (Levis ¶[0009], ¶[0090], ¶[0128-130], ¶[0133]). It would have been obvious to one of ordinary skill in the art at the time of filing the invention to include determining a delivery status based on the location data as taught by Levis with the teachings of Fulton in view of Reiss in view of Bounasser, with the motivation to “ensure that any yet-to-be-performed service commitments can be met based on the current schedule status” (Levis ¶[0009]).  In addition, it would have been obvious to one of ordinary skill in the art at the time of filing the invention to include determining a delivery status based on the location data as taught by Levis in the system of Fulton in view of Reiss in view of Bounasser, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. See MPEP 2141 citing KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).
Levis (of Fulton in view of Reiss in view of Bounasser in view of Levis) also teaches the following:
determine, based on the delivery status, whether the first driver has arrived at the pickup location before the timeslot (Levis ¶[0009], ¶[0035], ¶[0090], ¶[0128-130], ¶[0133] details determining whether the driver is ahead / behind / on-schedule based on comparing the GPS location of the driver and the time against the delivery schedule stops and times which includes pickup service stop locations);
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to include determining based on the delivery status, whether the first driver has arrived at the pickup location before the timeslot as taught by Levis in the system of Fulton in view of Reiss in view of Bounasser (in view of Levis), since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. See MPEP 2141 citing KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).
	With respect to the following:
in response to determining, based on the delivery status, that the first driver has not arrived at the pickup location before the timeslot:
transmit, to the first associate device via the communications network, a cancellation message cancelling the assignment of the first driver to the first order;
select a subsequent driver corresponding to a subsequent associate device; and
Fulton, as shown in ¶[0051], ¶[0072] details transmitting a cancellation message to the first diver device regarding the first order to alert the driver of the change regarding the first order, and when a driver has not delivered within a specific time frame then send a message to the driver and if they do not respond a new delivery driver may be selected, but does not explicitly state this cancellation message is in response to determining based on the delivery status that the first driver has not arrived at the pickup location before the timeslot, and also selecting a subsequent driver corresponding to a subsequent associate device. However, Sweeney teaches these remaining limitations, determining for a delivery service based on the first assigned driver’s position information and the pickup request status (e.g. tentatively fulfilled) that first assigned driver has not yet reached the pickup / start location and another driver is available that results in a more optimized pickup time that can reach the pickup / start location including a sooner pickup time, re-assigning the pickup request to the selected second driver and sending notice to the second driver, and cancelling the assignment to the first driver and sending notice to the first driver (Sweeney Fig 4-5A, ¶[0027], ¶[0116-117], ¶[0123]). It would have been obvious to one of ordinary skill in the art at the time of filing the invention to include in response to determining, based on the delivery status, that the first driver has not arrived at the pickup location before the timeslot: transmitting, to the first associate device via the communications network, a cancellation message cancelling the assignment of the first driver to the first order; and selecting a subsequent driver corresponding to a subsequent associate device as taught by Sweeney with the teachings of Fulton in view of Reiss in view of Bounasser in view of Levis, with the motivation of an “intelligent on-demand service dispatch system that optimizes the selection of a service provider” (Sweeney ¶[0014]).  In addition, it would have been obvious to one of ordinary skill in the art at the time of filing the invention to include in response to determining, based on the delivery status, that the first driver has not arrived at the pickup location before the timeslot: transmitting, to the first associate device via the communications network, a cancellation message cancelling the assignment of the first driver to the first order; and selecting a subsequent driver corresponding to a subsequent associate device as taught by Sweeney in the system of Fulton in view of Reiss in view of Bounasser in view of Levis, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. See MPEP 2141 citing KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).
	With respect to the following:
transmit and assign, to the subsequent associate device via the communications network, an adjusted first request, the adjusted first request including an adjusted timeslot based on the timeslot and an adjusted price based on the first price;
Sweeney (of Fulton in view of Reiss in view of Bounasser in view of Levis in view of Sweeney), as shown in Fig 4-5A, ¶[0027], ¶[0116-117], ¶[0123] details in response to determining, based on the delivery status, that the first driver has not arrived at the pickup location before the pickup time and selecting a subsequent associate device, sending the request message to the second driver device that results in an adjusted pickup time such that the second driver vehicle will reach the pickup location sooner than the first driver vehicle, and ¶[0048], ¶[0074] details the selection optimization is based on current traffic conditions; but does not explicitly state that the adjusted request includes an adjusted first request where (1) the adjusted first request including an adjusted timeslot based on the timeslot and (2) an adjusted price based on the first price.
Regarding (1) an adjusted first request, the adjusted first request including an adjusted timeslot based on the timeslot, Bounasser teaches this limitation that delivery modification messages sent to driver devices regarding a delivery may include changes to the initial time or location to avoid traffic (Bounasser ¶[0076], ¶[0116]). It would have been obvious to one of ordinary skill in the art at the time of the invention to include an adjusted first request, the adjusted first request including an adjusted timeslot based on the timeslot as taught by Bounasser in the system of Fulton in view of Reiss (in view of Bounasser in view of Levis in view of Sweeney), since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. See MPEP 2141 citing KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).
Regarding (2) an adjusted first request, the adjusted first request including… an adjusted price based on the first price, Reiss teaches this limitation that subsequent delivery request messages sent to subsequent drivers / devices may be at increased prices from the original / previous offered prices (Reiss col 15 ln 26-36, col 15 ln 67 through col 16 ln 3). It would have been obvious to one of ordinary skill in the art at the time of the invention to include an adjusted first request, the adjusted first request including… an adjusted price based on the first price as taught by Reiss in the system of Fulton (in view of Reiss in view of Bounasser in view of Levis in view of Sweeney), since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. See MPEP 2141 citing KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).
	Fulton (in view of Reiss in view of Bounasser in view of Levis in view of Sweeney) also teaches the following:
update the driver data within the database based on at least one of the delivery status and the assignment to the subsequent associate device (Fulton ¶[0042], ¶[0071] details updating the driver database for all drivers / devices including the percentage of the current delivery the driver has completed, accuracy of the driver, delivery time of each stand-by driver, each of which are based on delivery status); and
With respect to the following:
display, on a graphical user interface of the computing device via an application, the delivery status, the application including user-selectable icons for a user to select and transmit driver assignments, driver cancellations, and display tracking information of the first associate device and the subsequent associate device.
Fulton, as shown in ¶[0007], ¶[0053-55], ¶[0068], ¶[0072], ¶[0091] details presenting driver status on an administrator computer, selecting and transmitting driver assignments, transmitting driver cancellations, using software applications, and maintaining a tracking database regarding the standby drivers in the driver pool and monitoring the real-time positioning of the delivery driver, but does not explicitly state the application including user-selectable icons and displaying tracking information of the first associate device and the subsequent associate device.  However, Mitchell teaches these remaining limitations, displaying on a graphical user interface application the driver and job (delivery) status including received / en-route / in progress / complete / cancelled (Mitchell Fig 5, Fig 8A, ¶[0007], ¶[0113], ¶[0139-148]), the application includes driver vehicles that are represented by selectable icons (Mitchell Fig 8A, ¶[0261]), and the ability to select a vehicle, assign jobs / reassign or recall jobs (i.e. driver cancellations and driver assignment), and dispatch the vehicle accordingly (Mitchell Fig 4A, Fig 5, ¶[0117], ¶[0154-555], ¶[0195], ¶[0256]), and tracking the fleet vehicles by their GPS devices (i.e. first associate device, subsequent associate device) using mapping software (Mitchell Fig 5, Fig 8A, ¶[0007], ¶[0117], ¶[0236], ¶[0256]). It would have been obvious to one of ordinary skill in the art at the time of filing the invention to include displaying, on a graphical user interface of the computing device via an application, the delivery status, the application including user-selectable icons for a user to select and transmit driver assignments, driver cancellations, and display tracking information of the first associate device and the subsequent associate device as taught by Mitchell in the system of Fulton in view of Reiss in view of Bounasser in view of Levis in view of Sweeney, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. See MPEP 2141 citing KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).
Claim 3:
	Fulton in view of Reiss in view of Bounasser in view of Levis in view of Sweeney in view of Mitchell, as shown above, teach the limitations of claim 1.  Levis also teaches the following:
wherein the delivery status identifies that the first order was picked up at the pickup location before the timeslot (Levis ¶[0035], ¶[0090], ¶[0101], ¶[0127-130] details monitoring the delivery status includes identifying the current location and time of the vehicle, the completed stops and the percentage complete of the stops, and whether the delivery status is ahead regarding the pickups at the stops).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to include the delivery status identifies that the first order was picked up at the pickup location before the timeslot as taught by Levis in the system of Fulton in view of Reiss in view of Bounasser (in view of Levis in view of Sweeney in view of Mitchell), since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. See MPEP 2141 citing KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).
Claim 4:
	Fulton in view of Reiss in view of Bounasser in view of Levis in view of Sweeney in view of Mitchell, as shown above, teach the limitations of claim 3.  Fulton also teaches the following:
wherein the computing device is configured to determine a trip end time based on the delivery status (Fulton ¶[0048], ¶[0066-67], ¶[0091-92] details determining the estimated time of arrival of the driver vehicle when the driver departs for the business / delivery pickup).
Claim 5:
	Fulton in view of Reiss in view of Bounasser in view of Levis in view of Sweeney in view of Mitchell, as shown above, teach the limitations of claim 1.  Fulton also teaches the following:
wherein the computing device is configured to: determine a second driver from a driver list (Fulton Fig 5, ¶[0048], ¶[0051], ¶[0062] details identifying a second driver from a stand-by driver list); and
assign the second driver to deliver at least a portion of the first order (Fulton ¶[0051] details assigning a second driver to assume the delivery of the first order).
Claim 8:
	Fulton in view of Reiss in view of Bounasser in view of Levis in view of Sweeney in view of Mitchell, as shown above, teach the limitations of claim 1.  Reiss also teaches the following:
wherein the computing device is configured to: determine that a maximum amount of time has passed since the first request was transmitted to the first associate device (Reiss col 15 ln 60 through col 16 ln 3 details determining that the first courier does not accept the offer within a specified time after it has been transmitted);
transmit to a second associate device, the first request to deliver the order for a second price (Reiss col 15 ln 60 through col 16 ln 3 details the price is increased when no couriers have accepted the job at the current price, and then sending the increased price job offer to the couriers again, i.e. the second associate device); and
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to include wherein the computing device is configured to: determine that a maximum amount of time has passed since the first request was transmitted to the first associate device; and to a second associate device, the first request to deliver the order for a second price as taught by Reiss in the system of Fulton (in view of Reiss in view of Bounasser in view of Levis in view of Sweeney in view of Mitchell), since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. See MPEP 2141 citing KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).
	Fulton (in view of Reiss in view of Bounasser in view of Levis in view of Sweeney in view of Mitchell) also teaches the following:
receive the first response accepting the first request from the second associate device (Fulton Fig 6, ¶[0007] details receiving the response for the first request from the second delivery driver device).
Claim 10:
Fulton in view of Reiss in view of Bounasser in view of Levis in view of Sweeney in view of Mitchell, as shown above, teach the limitations of claim 1.  Fulton also teaches the following:
wherein the order data identifies a delivery address for the first order (Fulton ¶[0006], ¶[0057] details the customer delivery request includes delivery locations associated with the order including the location of the customer),
Levis (of Fulton in view of Reiss in view of Bounasser in view of Levis in view of Sweeney in view of Mitchell) also teaches the following:
wherein the computing device is configured to: determine an expected route based on the delivery address for the first order (Levis ¶[0035] details determining the planned route for a vehicle for the delivery of packages expected to be traveled by the vehicle); and
display the expected route (Levis ¶[0034-35] details displaying the dispatch plan and sequence of stops along the route in the graphical display).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to include wherein the computing device is configured to: determine an expected route based on the delivery address for the first order; and display the expected route as taught by Levis in the system of Fulton in view of Reiss in view of Bounasser (in view of Levis in view of Sweeney in view of Mitchell), since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. See MPEP 2141 citing KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).
Claim 11:
Fulton in view of Reiss in view of Bounasser in view of Levis in view of Sweeney in view of Mitchell, as shown above, teach the limitations of claim 1.  Fulton also teaches the following:
wherein the order data identifies a second order for delivery (Fulton ¶[0043], ¶[0057] details the order data may include delivery request data from multiple businesses at multiple locations, and also multiple orders delivered to a single customer)
wherein the computing device is configured to: determine a second driver from a driver list (Fulton Fig 5, ¶[0006], ¶[0048] details determining a second stand-by driver from a driver list);
Reiss (of Fulton in view of Reiss in view of Bounasser in view of Levis in view of Sweeney in view of Mitchell) also teaches the following:
transmit, to a second associate device, a second request to deliver the second order for a second price (Reiss col 15 ln 27-35, col 15 ln 60 through col 16 ln 6 details offering delivery jobs to one or more couriers including offering jobs at increased prices until a courier accepts that individual job); and
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to transmit to a second associate device, a second request to deliver the second order for a second price as taught by Reiss in the system of Fulton (in view of Reiss in view of Bounasser in view of Levis in view of Sweeney in view of Mitchell), since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. See MPEP 2141 citing KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).
	Fulton also teaches the following:
display data indicating that a driver has been requested for the second order (Fulton Fig 6, ¶[0011] details displaying a text message / email / push notification that the driver has been requested for the order).
Claim 13:
	Claim 13 recites substantially similar limitations as claim 1 and therefore claim 13 is rejected under the same rationale and reasoning presented above for claim 1.
Claim 15:
	Claim 15 recites substantially similar limitations as claim 5 and therefore claim 15 is rejected under the same rationale and reasoning presented above for claim 5.
Claim 17:
	Claim 17 recites substantially similar limitations as claim 1 and therefore claim 17 is rejected under the same rationale and reasoning presented above for claim 1.
Claim 19:
	Claim 19 recites substantially similar limitations as claim 5 and therefore claim 19 is rejected under the same rationale and reasoning presented above for claim 5.

Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over US patent application publication 2014/0278635 A1 to Fulton et al. in view of US patent publication 10,133,995 B1 to Reiss et al. in view of US patent application publication 2018/0349844 A1 to Bounasser et al. in view of US patent application publication 2006/0235739 A1 to Levis et al. in view of US patent application publication 2015/0161564 A1 to Sweeney et al. in view of US patent application publication 2013/0289873 A1 to Mitchell, as applied to claim 1 above, and further in view of US patent application publication 2003/0087051 A1 to Murray.
Claim 6:
	Fulton in view of Reiss in view of Bounasser in view of Levis in view of Sweeney in view of Mitchell, as shown above, teach the limitations of claim 1.  Fulton also teaches the following:
wherein the computing device is configured to: determine that the first driver has picked up the first order from the pickup location based on the location data (Fulton Fig 6, ¶[0049], ¶[0066] details the driver device notifying that they have picked up the customer order and has left the business and providing the real-time location of the driver);
determine that the first order comprises at least one temperature sensitive item (Fulton ¶[0042] details identifying the order includes a frozen or refrigerated item);
Fulton does not explicitly state, but Murray teaches the following:
determine that a maximum amount of time has elapsed since the first driver left the pickup location (Murray ¶[0038], ¶[0095] details determining that the maximum amount of time has exceeded since a perishable item has been packed at the pickup location); and
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to include determining that a maximum amount of time has elapsed since the first driver left the pickup location as taught by Murray with the teachings of Fulton in view of Reiss in view of Bounasser in view of Levis in view of Sweeney in view of Mitchell, with the motivation for “temperature protection of perishable goods, such as for example, groceries, seafood, medicines..” (Murray ¶[0011]).  In addition, it would have been obvious to one of ordinary skill in the art at the time of filing the invention to include determining that a maximum amount of time has elapsed since the first driver left the pickup location as taught by Murray in the system of Fulton in view of Reiss in view of Bounasser in view of Levis in view of Sweeney in view of Mitchell, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. See MPEP 2141 citing KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).
	Fulton also teaches the following:
transmit a cancellation message to the first driver (Fulton ¶[0072], ¶[0088] details transmitting a delivery cancellation to the delivery driver, and cancellation may be for dangerous situations or when the customer order is wrong).
Claim 7:
Fulton in view of Reiss in view of Bounasser in view of Levis in view of Sweeney in view of Mitchell in view of Murray, as shown above, teach the limitations of claim 6.  Reiss also teaches the following:
wherein the computing device is configured to transmit, to a second associate device, a second request to deliver the first order for the first price (Reiss col 15 ln 27-35, col 15 ln 60 through col 16 ln 6 details offering delivery jobs to a first driver / courier and then making the same offer to another courier before increasing the price when no couriers accept the offer, i.e. the price remains at the first price when a second associate device accepts the first order); 
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to transmit, to a second associate device, a second request to deliver the first order for the first price as taught by Reiss in the system of Fulton (in view of Reiss in view of Bounasser in view of Levis in view of Sweeney in view of Mitchell in view of Murray), since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. See MPEP 2141 citing KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).
Fulton also teaches the following:
receive a second response accepting the second request (Fulton ¶[0007] details receiving a response to the request by the second stand-by driver);
determine a second driver based on the second associate device (Fulton Fig 6, ¶[0007], ¶[0042] details identifying the driver device that accepts the request, and drivers and their characteristics are associated with the mobile devices that respond to the requests); and
assign the second driver to the first order (Fulton ¶[0007], ¶[0043], ¶[0048] details assigning the second stand-by driver to the delivery request).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over US patent application publication 2014/0278635 A1 to Fulton et al. in view of US patent publication 10,133,995 B1 to Reiss et al. in view of US patent application publication 2018/0349844 A1 to Bounasser et al. in view of US patent application publication 2006/0235739 A1 to Levis et al. in view of US patent application publication 2015/0161564 A1 to Sweeney et al. in view of US patent application publication 2013/0289873 A1 to Mitchell, as applied to claim 1 above, and further in view of US patent application publication 2018/0052462 A1 to Arena.
Claim 9:
	Fulton in view of Reiss in view of Bounasser in view of Levis in view of Sweeney in view of Mitchell, as shown above, teach the limitations of claim 1.  Fulton does not explicitly state, but Arena teaches the following:
wherein the computing device is configured to display a route taken by the first driver based on the location data (Arena ¶[0041], ¶[0076] details displaying a map view of the route taken by the driver based on the GPS data).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to include the computing device is configured to display a route taken by the first driver based on the location data as taught by Arena with the teachings of Fulton in view of Reiss in view of Bounasser in view of Levis in view of Sweeney in view of Mitchell, with the motivation of “efficiently managing and assuring the safety, quality and security of goods” and “provide real time monitored solutions” (Arena title, ¶[0021]).  In addition, it would have been obvious to one of ordinary skill in the art at the time of filing the invention to include the computing device is configured to display a route taken by the first driver based on the location data as taught by Arena in the system of Fulton in view of Reiss in view of Bounasser in view of Levis in view of Sweeney in view of Mitchell, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. See MPEP 2141 citing KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).

Claims 12, 16, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over US patent application publication 2014/0278635 A1 to Fulton et al. in view of US patent publication 10,133,995 B1 to Reiss et al. in view of US patent application publication 2018/0349844 A1 to Bounasser et al. in view of US patent application publication 2006/0235739 A1 to Levis et al. in view of US patent application publication 2015/0161564 A1 to Sweeney et al. in view of US patent application publication 2013/0289873 A1 to Mitchell, as applied to claims 1 / 13 / 17 above, and further in view of US patent application publication 2017/0236091 A1 to Putcha et al. 
Claim 12:
	Fulton in view of Reiss in view of Bounasser in view of Levis in view of Sweeney in view of Mitchell, as shown above, teach the limitations of claim 1.  Fulton also teaches the following:
wherein the order data identifies a second order for delivery (Fulton ¶[0043], ¶[0057] details the order data may include delivery request data from multiple businesses at multiple locations, and also multiple orders delivered to a single customer),
Sweeney (of Fulton in view of Reiss in view of Bounasser in view of Levis in view of Sweeney in view of Mitchell) also teaches the following:
wherein the computing device is configured to: determine that the second order is to be delivered during the timeslot (Sweeney ¶[0027], ¶[0064-65] details determining that the second order is able to be delivered within a threshold time of the first order);
assign the first driver to the second order (Sweeney ¶[0027], ¶[0064-65], ¶[0069] details the first driver already transporting an order accepting the second order and received (i.e. assigned) by the request manager);
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to include determining that the second order is to be delivered during the timeslot; and assigning the first driver to the second order as taught by Sweeney in the system of Fulton in view of Reiss in view of Bounasser in view of Levis (in view of Sweeney in view of Mitchell), since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. See MPEP 2141 citing KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).
	With respect to the following:
determine an estimated delivery time for the second order based on a delivery address of the first order; and
Sweeney, as shown in ¶[0027], ¶[0064-65], ¶[0067] details adding the second order would not have the first driver go far out of the way to pick up the second order because it is within a threshold travel time of the current location and it would also not have the first driver go to two different delivery locations beyond an estimated travel time from the first delivery destination, highly suggesting determining an estimated delivery time for the second order based on a delivery address of the first order. To the extent that Sweeney may not explicitly state this, Putcha teaches this limitation, determining the estimated travel time in a route with a plurality of destinations to a subsequent destination (i.e. delivery time for the second order) based on the estimated travel time to the previous destinations (i.e. delivery address of the first order) (Putcha ¶[0048]).
	It would have been obvious to one of ordinary skill in the art at the time of filing the invention to determine an estimated delivery time for the second order based on a delivery address of the first order as taught by Putcha with the teachings of Fulton in view of Reiss in view of Bounasser in view of Levis in view of Sweeney in view of Mitchell, with the motivation of an “improved approach to providing estimated delivery times” (Putcha ¶[0006]).  In addition, it would have been obvious to one of ordinary skill in the art at the time of filing the invention to include determining an estimated delivery time for the second order based on a delivery address of the first order as taught by Putcha in the system of Fulton in view of Reiss in view of Bounasser in view of Levis in view of Sweeney in view of Mitchell, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. See MPEP 2141 citing KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).
	Putcha also teaches the following: 
transmit the estimated delivery time for the second order to a customer device (Putcha ¶[0051], claim 1 details the recipient of the current delivery (i.e. second order) is notified of the estimated arrival time to their user computer).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to include transmitting the estimated delivery time for the second order to a customer device as taught by Putcha in the system of Fulton in view of Reiss in view of Bounasser in view of Levis in view of Sweeney in view of Mitchell (in view of Putcha), since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. See MPEP 2141 citing KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).
Claim 16:
	Claim 16 recites substantially similar limitations as claim 12 and therefore claim 16 is rejected under the same rationale and reasoning presented above for claim 12.
Claim 20:
	Claim 20 recites substantially similar limitations as claim 12 and therefore claim 20 is rejected under the same rationale and reasoning presented above for claim 12.

Additional Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US patent publication 5,904,727 to Prabhakaran details graphical fleet management methods.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN TALLMAN whose telephone number is (571)272-3198. The examiner can normally be reached Monday-Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Zimmerman can be reached on (571) 272-4602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BRIAN TALLMAN
Examiner
Art Unit 3628



/BRIAN A TALLMAN/Examiner, Art Unit 3628                                                                                                                                                                                                        
/GEORGE CHEN/Primary Examiner, Art Unit 3628